UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly distribution period from June 1, 2008 toAugust 31, Commission File Number of issuing entity: 333-141134-03 SLC STUDENT LOAN TRUST 2008-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-75952 SLC STUDENT LOAN RECEIVABLES I, INC. (Exact name of depositor as specified in its charter) THE STUDENT LOAN CORPORATION (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 04-3598719 (I.R.S. Employer Identification Nos.) 750 Washington Blvd. Stamford, Connecticut (Address of principal executive offices of issuing entity) 06901 (Zip Code) (203) 975-6320 (Telephone number including area code) Registered/reporting pursuant to (check one) Name of exchange Title of class Section 12(b) Section 12(g) Section 15(d) (If Section 12(b)) ClassesA-1, A-2, A-3, A-4A,and B Student Loan Asset Backed Notes o o þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o PART I — DISTRIBUTION INFORMATION Item1. Distribution and Pool Performance Information. OnSeptember 15,2008, the SLC Student Loan Trust 2008-1 (the Trust) made its regular quarterly distribution of funds to holders of its Student Loan Asset Backed Notes. The Quarterly Distribution Report is attached as Exhibit99.1. PART II — OTHER INFORMATION Item2. Legal Proceedings. None. Item3. Sales of Securities and Use of Proceeds. None. Item4. Defaults Upon Senior Securities. Not applicable. Item5. Submission of Matters to a Vote of Security Holders. None. Item6. Significant Obligors of Pool Assets. No updates to report. Item7. Significant Enhancement Provider Information. None. Item8. Other Information. None. Item9.
